DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-8, 14, 16-17, 19, 21-22, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al. (US 2017/0365055; hereinafter Mintz) in view of Soper et al. (US 2005/0182295; hereinafter Soper) or Duindam (US 2020/0078103; ”, Computer Aided Surgery, Vol 3, 1998; hereinafter Konen), and Green et al. (US 2013/0197357; hereinafter Green).
Mintz shows a robotic surgical system (surgical robotic system 100; [0044]) comprising: an instrument having an elongate body and at least one position sensor disposed on the elongate body, and an imaging device (endoscope 118 with EM tracker embedded therein; [0048, 0082]); at least one computer-readable memory having stored thereon executable instructions (processor, memory, and machine-readable instructions stored thereon; [0044, 0048, 0183-0186]); and one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to at least: move the instrument within a luminal network of a body via inserting the instrument into a first branch of the luminal network, retracting the instrument from the first branch, and inserting the instrument into a second branch of the luminal network (processor, memory, and machine-readable instructions stored thereon that when executed cause the processor of surgical robotic system 100 to move endoscope 118 within a bronchial system of a patient, including advancing and retracting, backtracking; figure 8f, figure 13; [0044, 0048, 0086, 0106, 0120, 0131, 0144-0147, 0165, 0183-0186]); receive positional information from the at least one position sensor during the movement of the instrument (receiving positional tracking data 852 from the EM tracker during movement of endoscope 118; figure 8f; 
Mintz also shows during subsequent movement of the instrument, display the linked image based on a determination that the instrument is positioned in proximity to the tagged location (display an overhead fluoroscopic view of the endoscope during a navigation step as the endoscope approaches an operative region of the patient ([0059], [0178]).
Mintz also shows during subsequent movement of the instrument, receive second positional information from the at least one position sensor; determine a current 
Mintz also shows a non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause a processor of a device to at least move an instrument within an interior region of a body (processor, memory, and machine-readable instructions stored thereon that when executed cause the processor of surgical robotic system 100 to move endoscope 118 within a bronchial system of a patient; figure 8f; [0044, 0048, 0183-0186]); receive positional information from at least one position sensor of the instrument during the movement of the instrument, the positional information comprising a plurality of positional data sets, each positional data set indicative of a position of the instrument (receiving positional tracking data 852 from the EM tracker, comprising a plurality of EM coordinates, each indicative of a position of endoscope 118 during movement; figure 8f; [0075, 0081-0082]); display a reference image of the interior region of the body (displaying both CT images and a 3D model of the bronchial system, as well as an endoscopic view; figures 2, 8f, 14B-C; [0055,  0058-0059, 0175-0181]); and superimpose visual indicia derived from at least a 
Mintz also shows a robotic surgical system for navigating an interior region of a body (surgical robotic system 100 for navigating a bronchial system of a patient; figures 1b, 8f; [0044, 0067, 0081]), the system comprising: an instrument comprising an elongate body, at least one position sensor disposed on the elongate body, and an imaging device disposed on the elongate body (endoscope 118 comprising an EM tracker with EM coils 434 at the endoscope tip 430 and imaging device 431; figures 4b, 8f; [0068, 0081-0082]); at least one computer-readable memory having stored thereon executable instructions (processor, memory, and machine-readable instructions stored thereon; [0044, 0048, 0183-0186]); and one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to at least: move the instrument within an interior region of a body (processor, memory, and machine-readable instructions stored thereon that when executed cause the processor of surgical robotic system 100 to move endoscope 118 within a bronchial system of a patient; figure 8f; [0044, 0048, 0183-0186]); receive positional information from the at least one position sensor during movement of the instrument, the positional information comprising a plurality of positional data sets, each positional data set indicative of a position of the instrument during the movement of the 
Also, wherein the position sensor comprises an electromagnetic sensor ([0081-0082]); wherein the instrument comprises an endoscope ([0048]), and wherein the elongate body is articulable to control a pose of the instrument (figure 1a; [0048-0049]); an instrument positioning device connected to the instrument, the instrument positioning device configured to manipulate the instrument (figure 1a; [0048-0049]), wherein the instrument positioning device comprises a robotic arm (figure 1a; [0048-0049]); wherein the reference image is captured during a computed tomography "CT” or magnetic resonance imaging “MRI” procedure ([0080]); receive instrument image data from an imaging device positioned on the instrument, the instrument image data 
Mintz fails to show moving the instrument through a kidney, and displaying a reference image of the kidney and developing a model representative of the first portion and the second portion of the kidney by displaying at least a subset of the positional datasets overlaid on the reference image of the kidney.  Also, a fluoroscopic reference image of the kidney.  
Mintz fails to show determine a user input comprising a position selection; and display a linked image of the linked images corresponding to the position selection.  
Mintz fails to show overlay a visual indicia indicative of the tagged location on the reference image.
Mintz fails to show an indicator representing a first historical position of the historical positions, the indicator including a visual characteristic; determine that more than a threshold amount of time has passed from when the instrument was located at the first historical position; based at least in part on the determination that more than a threshold amount of time has passed from when the instrument was located at the first historical position, cause the visual characteristic to change by at least one of fading the indicator, changing a color of the indicator, or changing a line pattern of the indicator.
Soper discloses a catheter guidance system.  Soper teaches moving the instrument through a kidney, and displaying a reference image of the kidney and developing a model representative  of the first portion and the second portion of the kidney by displaying at least a subset of the positional datasets overlaid on the reference image of the kidney (travel history displayed on model to keep track of 
Duindam discloses a graphical user interface for displaying guidance information during an image guided procedure.  Duindam teaches moving the instrument through a kidney, and displaying a reference image of the kidney and developing a model representative of the first portion and the second portion of the kidney by displaying at least a subset of the positional datasets overlaid on the reference image of the kidney (display historical path 645, Figures 5-6, [0084]; navigate various anatomic systems including kidney calices, [0052]; further detail of GUI, [0077]-[0083]).  Also, a fluoroscopic reference image of the kidney ([0037]).
Konen discloses determine a user input comprising a position selection (determine a user input comprising pointing on an interface to a landmark location; page 4, last paragraph to page 5, second paragraph; figure 6); and display a linked image of the linked images corresponding to the position selection (display image associated with pointed-to landmark location; page 4, last paragraph to page 5, second paragraph; figure 6). 
Vemuri discloses overlay a visual indicia indicative of the tagged location on the reference image (figure 4c). 

It would have been obvious to one of ordinary skill in the art at, before the effective filing date of the claimed invention, to have modified the invention of Mintz by moving the instrument through a kidney, and displaying a reference image of the kidney and developing a model representative of the first portion and the second portion of the kidney by displaying at least a subset of the positional datasets overlaid on the reference image of the kidney as taught by Soper or Duindam, because as described by Soper this greatly assists the doctor in ensuring that the entire region has been explored, reduces time wasted re-orienting the catheter to a known position while relieving them of the burden of mentally memorizing all explored and unexplored regions ([0098]).

It would have been obvious to one of ordinary skill in the art at, before the effective filing date of the claimed invention, to have modified the combined invention of Mintz and Soper or Duindam, and Konen by overlay a visual indicia indicative of the tagged location on the reference image as taught by Vemuri, because it would allow for the location or feature to be more easily visually located in the image.
It would have been obvious to one of ordinary skill in the art at, before the effective filing date of the claimed invention, to have modified the combined invention of Mintz and Soper or Duindam, Konen, and Vemuri, to alter the display over time by fading, changing color, or changing a line pattern as taught by Green, as this will provide the user with a display format which allows the user to readily ascertain the changing position of the device over time, including its past positional history by modifying the display format over time.

Claims 13 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al. (US 2017/0365055; hereinafter Mintz) in view of Soper et al. (US 2005/0182295; hereinafter Soper) or Duindam (US 2020/0078103; hereinafter ”, Computer Aided Surgery, Vol 3, 1998; hereinafter Konen), and Green et al. (US 2013/0197357; hereinafter Green) as applied to claim 1 above, and further in view of Shi et al. ("Simultaneous Catheter and Environment Modeling for Trans-catheter Aortic Valve Implantation”, IEEE/RSJ International Conference on Intelligent Robots and Systems, 2014; hereinafter Shi).
Mintz fails to show wherein the visual indicia comprise a mesh and wherein the model includes a 3D mesh model. 
Shi discloses wherein the visual indicia comprise a mesh, the model includes a 3D mesh model (page 2026, column 2, step 8; page 2028, column 1, paragraphs 2-4). 
It would have been obvious to one of ordinary skill in the art at, before the effective filing date of the claimed invention, to have modified the combined invention of Mintz and Soper or Duindam, and Vemuri, Konen, and Green by including wherein the visual indicia comprise a 3D mesh model as taught by Shi, because the mesh overlay will provide for an augmented visual representations, allowing the user to more quickly analyze the image.

Claims 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al. (US 2017/0365055; hereinafter Mintz) in view of Soper et al. (US 2005/0182295; hereinafter Soper) or Duindam (US 2020/0078103; hereinafter Duindam), and Vemuri et al. ("Inter-Operative Biopsy Site Relocalization in Endoluminal ”, Computer Aided Surgery, Vol 3, 1998; hereinafter Konen), and Green et al. (US 2013/0197357; hereinafter Green) as applied to claims 1 and 17 above, and further in view of Knapp (US 7907991).
Mintz fails to show wherein the interior region of the body comprises a kidney, and wherein the instructions, when executed, further cause the one or more processors to move the instrument into a calyx of the kidney; tag at least one of: an entrance to the calyx of the kidney, a pole of the kidney, a stone within the kidney, and an area of transitional cell cancer; and retract and move the instrument from a first calyx to a second calyx of the kidney. 
Knapp discloses wherein the interior region of the body comprises a kidney, and wherein the instructions, when executed, further cause the one or more processors to move the instrument into a calyx of the kidney; and tag at least one of: an entrance to the calyx of the kidney, a pole of the kidney, a stone within the kidney, and an area of transitional cell cancer; and retract and move the instrument from a first calyx to a second calyx of the kidney (abstract; col 3, lines 5-51; claim 5 of Knapp). 
It would have been obvious to one of ordinary skill in the art at, before the effective filing date of the claimed invention, to have modified the combined invention of Mintz and Soper or Duindam, and Vemuri, Konen, and Green by including wherein the interior region of the body comprises a kidney, and wherein the instructions, when executed, further cause the one or more processors to move the instrument into a calyx of the kidney; and tag at least one of: an entrance to the calyx of the kidney, a pole .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793